Citation Nr: 0421468	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  03-04 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for neuritis.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for asthma.

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for tuberculosis with 
pleuritis.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for a right inguinal 
hernia.

6.  Whether new and material evidence has been received to 
reopen a claim for service connection for rheumatoid 
arthritis.

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for defective vision.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for anemia.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for multiple fractures 
and dislocation of the ribs.

11.  Whether new and material evidence has been received to 
reopen a claim for service connection for rheumatic heart 
disease with angina pectoris.

12.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety with 
insomnia.

13.  Whether new and material evidence has been received to 
reopen a claim for service connection for malnutrition.

14.  Whether new and material evidence has been received to 
reopen a claim for service connection for bronchitis.

15.  Whether new and material evidence has been received to 
reopen a claim for service connection for a urinary tract 
infection.


REPRESENTATION

Appellant represented by:	Bayani Labayog


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to May 
1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied an application to reopen 
claims for service connection for arthritis, neuritis, 
asthma, tuberculosis with pleuritis, a right inguinal hernia, 
rheumatoid arthritis, defective vision, hearing loss, anemia, 
multiple fractures and dislocation of the ribs, rheumatic 
heart disease with angina pectoris, anxiety with insomnia, 
malnutrition, bronchitis, and a urinary tract infection.
   
The veteran submitted a timely notice of disagreement to the 
June 2000 RO decision noted above and a statement of the case 
was issued in October 2000.  The veteran was notified by 
letter sent by the RO in December 2001 that he did not 
complete this appeal by submitting a timely substantive 
appeal.  However, correspondence was received by the RO 
within one year of the notice of the June 2000 RO decision 
that can be construed as a timely substantive appeal.  It is 
apparent in reviewing subsequent statement and supplemental 
statements of the case that the RO did properly not apply the 
law and regulations relating to finality to its June 2000 
decision.  

The Board also notes that an August 2002 rating decision and 
several Supplemental Statements of the Case have denied an 
application to reopen a service connection claim for multiple 
fractures and dislocations of the "wrist" and have failed 
to address an application to reopen a service connection 
claim for multiple fractures and dislocations of the ribs.  A 
review of the record strongly suggests that the substitution 
of the word "wrist" for "ribs" is simply a typographical 
error.  The veteran has had no previous wrist injury claims 
that could have been subject to finality or which would 
necessitate an application to reopen.  In fact, the veteran 
has never made a wrist injury claim of any kind.  On the 
other hand, the veteran has been actively seeking service 
connection for fractures to his ribs for over 30 years.  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claims 
and obtained (or made substantial efforts to obtain) all 
relevant evidence designated by the veteran.

2.  A Board decision in November 1995 denied the veteran's 
claims for service connection for arthritis, neuritis, 
asthma, tuberculosis with pleuritis, a right inguinal hernia, 
rheumatoid arthritis, defective vision, hearing loss, anemia, 
multiple fractures and dislocation of the ribs, rheumatic 
heart disease with angina pectoris, anxiety with insomnia, 
malnutrition, bronchitis, and a urinary tract infection.  

3.  The evidence added to the record since the November 1995 
Board decision is not relevant; by itself or considered with 
previous evidence of record, it is not so significant that it 
must be considered in order to fairly decide any of the 
claims on appeal.   





CONCLUSIONS OF LAW

1.  The November 1995 Board decision denying service 
connection for arthritis, neuritis, asthma, tuberculosis with 
pleuritis, a right inguinal hernia, rheumatoid arthritis, 
defective vision, hearing loss, anemia, multiple fractures 
and dislocation of the ribs, rheumatic heart disease with 
angina pectoris, anxiety with insomnia, malnutrition, 
bronchitis, and a urinary tract infection is final.  38 
U.S.C.A. § 4004(b) (1982) (38 U.S.C.A. § 7104(b) (West 
1991)); 38 C.F.R. § 19.104 (1988) (38 C.F.R. § 20.1100 
(2002)).

2.  Evidence received since the final November 1995 Board 
decision denying service connection for arthritis, neuritis, 
asthma, tuberculosis with pleuritis, a right inguinal hernia, 
rheumatoid arthritis, defective vision, hearing loss, anemia, 
multiple fractures and dislocation of the ribs, rheumatic 
heart disease with angina pectoris, anxiety with insomnia, 
malnutrition, bronchitis, and a urinary tract infection is 
not new and material; accordingly, the claims are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.104 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2000 and August 2002 rating 
decisions; the October 2000, January 2003, July 2003, and 
September 2003 Statements of the Case and Supplemental 
Statements of the Case; and letters sent to the veteran by 
the RO, adequately informed him of the information and 
evidence needed to substantiate his application to reopen 
claims for service connection for arthritis, neuritis, 
asthma, tuberculosis with pleuritis, a right inguinal hernia, 
rheumatoid arthritis, defective vision, hearing loss, anemia, 
multiple fractures and dislocation of the ribs, rheumatic 
heart disease with angina pectoris, anxiety with insomnia, 
malnutrition, bronchitis, and a urinary tract infection, and 
complied with VA's notification requirements.  The Statements 
of the Case set forth the laws and regulations applicable to 
the veteran's claims.  Further, letters from the RO to the 
veteran dated November 2003 and April 2004 informed him of 
the types of evidence that would substantiate his claims; 
that he could obtain and submit private evidence in support 
of his claims; and that he could have the RO obtain VA and 
private evidence if he completed the appropriate medical 
releases for any private evidence he wanted the RO to obtain.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claims and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II, which replaced the opinion in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was not 
provided to the veteran before the RO decision that is the 
subject of this appeal.

The Court in Pelegrini found that, on the one hand, the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  However, on the other hand, 
the Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant; the Court noted that the doctrine of harmless 
error is to be used only "when a mistake of the 
administrative body is one that clearly had no bearing on the 
procedure used or the substance of decision reached"' 
(quoting Braniff Airways v. CAB, 379 F.2d 453, 466 (D.C. Cir. 
1967) (emphasis added)).  See also  
38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

Here, the Board finds that VCAA notice was provided in 
November 2003.  The notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  38 C.F.R. § 20.1102 
(harmless error); Bernard v. Brown, 4 Vet. App. 384 (1993); 
Sutton v. Brown, 9 Vet. App. 553 (1996). 

The Court's decision in Pelegrini also held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice and Statements of the Case, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO contacted the veteran by letters dated 
November 2003 and April 2004 and asked him to identify all 
medical providers who treated him for arthritis, neuritis, 
asthma, tuberculosis with pleuritis, a right inguinal hernia, 
rheumatoid arthritis, defective vision, hearing loss, anemia, 
multiple fractures and dislocation of the ribs, rheumatic 
heart disease with angina pectoris, anxiety with insomnia, 
malnutrition, bronchitis, and a urinary tract infection.  The 
RO has obtained or sought to obtain all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for any of the disabilities at issue, the 
Board notes that, aside from the fact that there is no 
competent evidence of abnormal findings in the service 
medical records or for decades thereafter, there is no duty 
to provide an examination or opinion absent the receipt of 
new and material evidence.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the veteran.  Bernard, supra.

The Board also notes that in a decision promulgated on 
September 22, 2003, Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  The Federal Circuit found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  However, the recently 
enacted Veterans Benefits Act of 2003 permits VA to 
adjudicate a claim within a year of receipt of the claim.  
The provision is retroactive to the date of the VCAA, 
November 9, 2000.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 2003).

New and Material Evidence 

Pursuant to 38 C.F.R. § 20.1100, unless the Chairman of the 
Board orders reconsideration of a Board decision, the Board 
decision is final.  
 
Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a Statement of the Case.  38 
C.F.R. § 19.26.  A Substantive Appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the Statement of the Case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

In this case, the Board issued a decision in November 1995 in 
which it denied service connection for arthritis, neuritis, 
asthma, tuberculosis with pleuritis, a right inguinal hernia, 
rheumatoid arthritis, defective vision, hearing loss, anemia, 
multiple fractures and dislocation of the ribs, rheumatic 
heart disease with angina pectoris, anxiety with insomnia, 
malnutrition, bronchitis, and a urinary tract infection.  The 
veteran filed Motions for Reconsideration, but the motions 
were denied in September 1996 and December 1997.  Upon the 
denial of the motions for reconsideration, the Board decision 
became final as of the date of its issuance. 

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen was filed before August 29, 2001; 
consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
Background

The veteran served on active duty from August 1946 to May 
1949.  In August 1970, he filed a claim for service 
connection for dislocation of his left and right ribs.  After 
an RO denial, the veteran appealed to the Board.  

In October 1971, the Board issued a decision.  The evidence 
included lay statements from several of the veteran's fellow 
soldiers (C.C.C., J.G.B., B.B., and R.C.) that stated that 
they witnessed the veteran fall into a ditch full of water 
and complain of pain in his left and right ribs.  They also 
stated that a medical officer treated him for the condition.  
Also included in the evidence was a statement from Dr. A.L.Q. 
that indicated that he treated the veteran for fractured ribs 
in September 1949.  The Board noted that the veteran's 
service medical records, including entrance and separation 
examination reports, were absent for any complaints of 
injuries to either the left or right ribs.  Furthermore, the 
Board pointed out that the first documented complaint of any 
injury was the veteran's claim itself, which was filed over 
21 years after service.  The Board denied the veteran's claim 
due to the lack of medical evidence while in service, or for 
many thereafter.  

The veteran sought to have his claim reconsidered.  In August 
1973, he submitted statements from more fellow soldiers 
(P.G.G, and E.C.) that stated that the veteran was 
hospitalized in 1946 for fractured right and left ribs.  He 
also submitted certificates form Drs. H.A.M. and N.C.G. 
stating that they had treated him for fractured ribs since 
1950 and 1957 respectively.  The certificates were not 
supported by any contemporaneous medical records.  The 
veteran's requests for reconsideration were consistently 
denied on the basis that no new and material evidence had 
been submitted.  

In October 1990, the veteran again filed a claim for service 
connection for fractured left and right ribs.  In addition, 
he filed service connection claims for arthritis, neuritis, 
tuberculosis with pleuritis, a right inguinal hernia, 
defective vision, hearing loss, anemia, rheumatic heart 
disease with angina pectoris, insomnia, and other ailments.  

In conjunction with his claim, the veteran submitted a 
December 1984 certificate from Dr. N.C.G. that stated that he 
treated the veteran since May 1983 for arthritis, neuritis, 
multiple fractures of the left and right floating ribs, 
subcostal arches and vertebral attachments of the back, 
chronic bronchitis, pleuritis, asthma, pulmonary 
tuberculosis, a right sided inguinal hernia, anemia/insomnia, 
rheumatoid arthritis, rheumatic heart disease with angina 
pectoris, defective sight right eye, and defective hearing.  
Numerous other statements from Dr. N.C.G. dated between 
December 1984 and March 1992, claimed that he had treated the 
veteran for the aforementioned disabilities and for 
malnutrition.    

A March 1988 certificate from Dr. G.B.G. indicated that he 
treated the veteran for numerous disabilities, to include a 
urinary tract infection.  

The veteran stated at a February 1992 deposition, that he was 
first treated by Dr. G.B.G. in 1949.   
 
In May 1992, the RO issued a rating decision that denied all 
of the veteran's claims for service connection on the basis 
that there had been no indication of any of the veteran's 
claimed disabilities within service or for many years 
thereafter.  Moreover, the RO noted that the veteran had a 
chest x-ray performed in May 1949 and the report showed 
normal findings.    

The veteran appealed the case to the Board and, as noted 
above, the Board issued a decision in November 1995 in which 
it denied all of the veteran's claims for service connection.  
The Board recognized that the veteran's service medical 
records were most likely destroyed by fire in 1973, and that 
there is a heightened obligation to explain findings and 
conclusions and to consider carefully the benefit of the 
doubt rule in such cases where records are presumed to have 
been destroyed while in the possession of the government.  
O'Hare v. Derwinski, 1 Vet.App. 365, 367 (1991).  
Nonetheless, the Board noted that though the veteran claimed 
the injuries to his ribs occurred in August 1948, a review of 
the unit's morning reports from July 1948 to September 1948, 
and sick reports from October 1948 to December 1948 failed to 
list the veteran as injured or absent.  Moreover, the first 
medical evidence of any of the veteran's illnesses occurs in 
Dr. N.C.G.'s May 1983 report (over 30 years after service).  
The veteran filed motions for reconsideration, but the 
motions were denied in September 1996 and December 1997.  
Upon the denial of the motions for reconsideration, the Board 
decision became final

Since the November 1995 Board decision, the veteran has 
submitted affidavits from fellow soldiers (E.C., A.L., 
J.G.B., L.A., and C.A.) that state the veteran complained of 
pain in his ribs while on active duty.  C.A. also stated that 
the veteran's chronic disabilities limit him from being able 
to work.  The veteran also submitted a November 1976 medical 
certificate from Major Ferdinand E. Marcos Veterans Regional 
Hospital (MFEMVRH) that shows that the veteran was treated 
for an intestinal obstruction, a right inguinal hernia, and 
his left and right ribs.  The veteran resubmitted statements 
from Dr. N.C.G. dated between May 1982 and March 1992 that 
state that he treated the veteran for all his claimed 
conditions.  The veteran also added another statement from 
Dr. N.C.G. dated March 1995 that indicates continued 
treatment for the same disabilities.  

The veteran resubmitted medical reports from Dr. G.B.G. dated 
March 1988 and May 1989 that indicate treatment for many of 
the disabilities at issue.  The veteran submitted a hospital 
report from the Washington Hospital Health Care System 
(WHHCS) dated July 2000 that shows treatment for left renal 
hydronephrosis with multiple bilateral renal stone and 
degenerative changes of the spine with mild scoliosis.  The 
veteran submitted a medical certificate from Dr. N.P.L. that 
shows findings of bilateral stones, left renal hydronephrosis 
and rheumatoid arthritis.  Finally, the veteran submitted a 
certificate from Dr. H.B. of the Veterans Regional Hospital 
(VRH) dated January 2001 that showed treatment for upper 
gastrointestinal bleeding (UGIB).  

Analysis

As noted above, pursuant to 38 U.S.C.A. § 5108 (West 2002), 
the Board must reopen a previously and finally disallowed 
claim when "new and material" evidence is presented or 
secured with respect to that claim.  See 38 U.S.C.A. 
§ 7105(c) (West 2002) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  The provisions of 38 C.F.R. § 3.156 were 
changed for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003).  The appellant's application to reopen was 
filed before August 29, 2001 (it was received in January 
2001); consequently, the former version of § 3.156 applies.  
38 C.F.R. § 3.156(a) (2001) provides as follows:   
 
New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the claim.   

The Board notes that the veteran's claims for service 
connection were previously denied because there was no 
medical evidence of any disabilities either in service, or 
for many years after service.  The veteran has submitted 
numerous reports from multiple physicians documenting the 
treatment he is receiving for current disabilities.  However, 
the veteran's service connection claims were denied because 
there was no contemporaneously recorded evidence of any of 
the disorders or other relevant findings, such as trauma, 
during service, and no competent evidence of a nexus between 
any of the disorders and any incident of service.  

Since the November 1995 Board decision, the veteran has 
submitted affidavits in which fellow soldiers state that the 
veteran complained of pain in his ribs while in service.  The 
statements have come from different fellow soldiers over the 
years, but the information is essentially duplicative of 
previously submitted service buddy statements.  That is, the 
additional statements are merely cumulative evidence that 
simply reiterates evidence that has already been considered 
by the Board.  Therefore, the evidence is not new and 
material and does not warrant reopening the veteran's claims.

The veteran has also submitted medical certificates from Drs. 
N.C.G. and G.B.G.  The Board notes that many of the 
certificates are exact duplicates of the certificates 
presented before the Board in 1995.  Clearly, these cannot be 
considered new evidence.  Those that were not before the 
Board in 1995 simply show the veteran's continued treatment 
for his illnesses.  The evidence is cumulative in that it 
only confirms what was previously known: the veteran 
currently has some of the disabilities in question.  The 
evidence suffers from the same deficiency as the previous 
evidence; it does not provide any evidence of an in service 
injury or a nexus between a current diagnosis and an incident 
that arose during service.  This evidence is not new and 
material and does not warrant the reopening of the claim.  

The medical reports submitted by WHHCS, Dr. N.P.L., and Dr. 
H.B., dated July 2000 to January 2001, are also new  but they 
are not material in that they only show current treatment for 
the veteran's illnesses.  They do not reflect any in service 
injury, or any treatment shortly after service.  As such, it 
cannot and does not provide any additional insight as to how 
the veteran's illnesses could have been incurred in service.  
Thus, the medical statements do not constitute new and 
material evidence to  warrant reopening any of the claims.  
In sum, there is no dispute that the veteran suffers from a 
number of illnesses, or that he is in need of medical 
treatment.  The crux of the appeal is whether or not the 
veteran's disabilities were at least as likely as not caused 
by some incident in service.  The evidence submitted since 
the November 1995 Board decision only shows that the veteran 
is being treated for disabilities many years after service; 
the record remains devoid of contemporaneously recorded 
findings indicative of any of the disabilities at issue 
during or more proximate to service or of competent evidence 
linking any of these disabilities to service.  Therefore, the 
evidence submitted since the November 1995 Board decision is 
not so significant that it must be considered in order to 
fairly decide the claim; it is not new and material evidence 
sufficient to reopen claims for service connection for 
arthritis, neuritis, asthma, tuberculosis with pleuritis, a 
right inguinal hernia, rheumatoid arthritis, defective 
vision, hearing loss, anemia, multiple fractures and 
dislocation of the ribs, rheumatic heart disease with angina 
pectoris, anxiety with insomnia, malnutrition, bronchitis, 
and a urinary tract infection.   
 

ORDER

The veteran's claim to reopen service connection claims for 
arthritis, neuritis, asthma, tuberculosis with pleuritis, a 
right inguinal hernia, rheumatoid arthritis, defective 
vision, hearing loss, anemia, multiple fractures and 
dislocation of the ribs, rheumatic heart disease with angina 
pectoris, anxiety with insomnia, malnutrition, bronchitis, 
and a urinary tract infection is denied.  
 


	                        
____________________________________________
	R.F.WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



